    20-12976-jlg       Doc 13       Filed 01/12/21 Entered 01/12/21 13:57:05                    Main Document
                                                 Pg 1 of 24
                                                            Hearing Date and Time: January 14, 2021 at 2:00 p.m.
                                                               Objection Deadline: January 12, 2021 at 2:00 p.m.

CULLEN AND DYKMAN LLP
C. Nathan Dee, Esq.
Elizabeth M. Aboulafia, Esq.
100 Quentin Roosevelt Boulevard
Garden City, New York 11530
(516) 357-3700
Email: ndee@cullenllp.com
       eaboulafia@cullenllp.com

Counsel to Newbury Operating LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------x
                                                                  :
In re:                                                            : Chapter 7
                                                                  :
NEWBURY OPERATING LLC                                             : Case No. 20-12976 (JLG)
                                                                  :
                                                                  :
                       Alleged Debtor.                            :
                                                                  :
------------------------------------------------------------------x
                     OBJECTION OF NEWBURY OPERATING LLC TO THE
            MOTION FOR APPOINTMENT OF INTERIM CHAPTER 7 TRUSTEE

           Newbury Operating LLC (“Newbury”), by and through its counsel Cullen and Dykman

LLP, hereby submits this objection (this “Objection”) to the ex parte Motion for Appointment of

Interim Chapter 7 Trustee (the “Motion” at Dkt. No. 7) 1 filed by 250 E. 87 Owners Corp. (the
                                                                      0F




“Petitioning Creditor” or the “Landlord”) on January 8, 2021 pursuant to which the Petitioning

Creditor seeks the rare remedy of appointment of an interim trustee pursuant to section 303(g) of

title 11 of the United States Code (the “Bankruptcy Code”) and Rule 2001 of the Federal Rules

of Bankruptcy Procedure (the “Bankruptcy Rules”) pending a determination of its Involuntary

Petition. In support of this Objection, Newbury submits the declaration of John D. Smith (the

“Smith Declaration”), Chief Executive Officer of Icon Parking Holdings, LLC (“Icon”), the


1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
20-12976-jlg      Doc 13    Filed 01/12/21 Entered 01/12/21 13:57:05            Main Document
                                         Pg 2 of 24



indirect parent and manager of Newbury, a copy of which is annexed hereto as Exhibit “A” and

incorporated herein by reference, and respectfully states as follows:

                                PRELIMINARY STATEMENT

          The Petitioning Creditor has failed to meet its burden of proving that the rare

appointment of an interim trustee is warranted under the circumstances because the Petitioning

Creditor cannot demonstrate either a reasonable likelihood that an order for relief will be entered

or that there exists a substantial risk of loss to the estate. Rather, this Motion, just like the

Involuntary Petition itself, represents nothing more than the Landlord’s latest attempt to disguise

its two-party collection dispute with its COVID-battered tenant as an emergent situation

requiring extraordinary relief so that it can short circuit the protections that New York State has

expressly implemented for the benefit of commercial tenants in the wake of the ongoing

pandemic. Days after receiving Newbury’s opposition to an Order to Show Cause for the

appointment of a temporary receiver in the State Court Action, presumably disappointed with its

prospects for success, the Petitioning Creditor filed the instant Involuntary Petition and ex parte

request for an interim trustee. This blatant attempt at forum shopping should not be entertained

by this Court because this is nothing more than a two-party dispute for non-payment of rent for

which the Petitioning Creditor has an adequate remedy in the State Court Action now pending in

the forum designated under the Lease. For the reasons set forth herein, the Motion should be

denied.

                                 RELEVANT BACKGROUND

A.        The Lease and Impact of COVID-19 Pandemic

          1.    On or around December 31, 2012, Newbury entered into the Lease with the

Petitioning Creditor pursuant to which Newbury became authorized to operate a parking garage



                                                 2
20-12976-jlg     Doc 13     Filed 01/12/21 Entered 01/12/21 13:57:05             Main Document
                                         Pg 3 of 24



located in the building situated on land known as 250 E. 87th Street, New York, New York (the

“Garage”). Under earlier iterations of the Lease, Newbury or its predecessor-in-interest has been

operating the Garage since 1997. See Smith Declaration, ¶ 1.

       2.      The Garage is operated as an Icon Parking branded garage and Newbury is among

the subsidiary entities operated as part of the Icon Parking.      Id. at ¶ 2.    As part of this

arrangement, Icon provides Newbury with management and administrative services to support

the operation of the Garage. Id. Icon maintains accurate books and records in the ordinary

course of business utilizing accounting methodologies that are in accordance with GAAP. Id.

Approximately six individuals work at the Garage and they are members of the Garage

Employees Union Local No. 272; Icon is responsible for payment of union benefits and dues on

Newbury’s behalf. Id.

       3.      As evidenced by the account history annexed to the Pretsfelder Affidavit as

Exhibit 7, Newbury made payment of rent to Petitioning Creditor under the Lease on a monthly

basis without exception prior to the onset of the COVID-19 pandemic in March 2020. See

Motion, Ex. A, Ex. 7. Historically, Newbury operated the Garage with little to no profit,

generally achieving close to “break even” status at the end of any given year. Smith Declaration,

¶ 3.

       4.      With the onset of COVID-19 in March 2020 and resulting government-mandated

closure of all non-essential businesses, Newbury’s financial situation worsened significantly. Id.

at ¶ 4. Many New Yorkers lost their jobs or were subject to furloughs, and those who still had

jobs were, with few exceptions, working remotely. Id. More so than other major U.S. cities,

New York experienced a mass exodus with hundreds of thousands of New Yorkers leaving the




                                                3
20-12976-jlg       Doc 13    Filed 01/12/21 Entered 01/12/21 13:57:05                Main Document
                                          Pg 4 of 24



City during the spring and summer of 2020. Id. By and large, New Yorkers and commuters

from neighboring locales had no need for transient parking. Id.

       5.      As a result, Newbury experienced a precipitous decline in revenues, thus

impairing its ability to pay its operating expenses, including rent owed under the Lease. Id. at ¶

5. In the first several months of the pandemic, Newbury’s business decreased by more than

25%. Id.

       6.      Through a series of executive orders signed by Governor Cuomo on March 20,

2020 and since extended from time to time, the State of New York instituted a moratorium on

commercial evictions in recognition of the financial toll that the COVID-19 pandemic has taken

on commercial tenants such as Newbury with the stated purpose of allowing commercial tenants

additional time to get back on their feet and renegotiate lease terms. Id. at ¶ 6.

       7.      In April 2020, Newbury suspended rent payments while assessing the impact the

pandemic would have on revenue. Id. at ¶ 7. When it became clear the impact would be

significant, Newbury attempted to negotiate some rent relief with the Landlord to reflect the

situation. Id. Newbury made several efforts of the past nine months to resolve the dispute, but

to no avail. Id.

       8.      On October 21, 2020, the Landlord drew down on a letter of credit that it was

holding as security under the Lease in the amount of $196,875.00, thus reducing the arrearages

due to it under the Lease. Id. at ¶ 8. The letter of credit issuing bank thereafter demanded and

obtained reimbursement from Icon for such sums which have been paid. Id.

       9.      Newbury has generally remained current on its other obligations to trade vendors

that service the Garage. Id. at ¶ 9. As of December 28, 2020, the date the Involuntary Petition

was filed, Newbury’s only creditor was the Landlord. Id.



                                                 4
20-12976-jlg      Doc 13     Filed 01/12/21 Entered 01/12/21 13:57:05             Main Document
                                          Pg 5 of 24



B.     The Landlord’s State Court Action and Pending Request for Receiver

       10.     Newbury’s negotiations with the Landlord have not been successful and, as set

forth in detail in the Pretsfelder Affidavit submitted with the Motion, the Petitioning Creditor

admits that it chose to initiate a two-party dispute against Newbury in October 2020 when it filed

a collection action against Newbury in the New York Supreme Court, New York County, Index

No. 655282/2020 (the “State Court Action”) which remains pending. See Motion, Ex. A, ¶ 5.

       11.     On November 30, 2020, the Petitioning Creditor chose to move by order to show

cause for the appointment of a receiver in the State Court Action with, among other things,

authority to retain the services of a parking garage operator to operate the Garage and collect the

fees generated therefrom. See Motion, Ex. A, ¶ 8, Ex. 5. In the affidavit submitted by Peter

Pretsfelder in support of the appointment of a receiver, the Petitioning Creditor admits that the

purpose of the request for a receiver is to circumvent the government mandated protections put

into place by Governor Cuomo’s executive orders to protect businesses such as Newbury who

have been devastatingly impacted by the COVID-19 pandemic. See id. at ¶ 15 (“A receiver is

especially important because as a result of the Covid-19 pandemic and Executive Order No.

202.28 . . . Plaintiff does not have the ability to commence an eviction proceeding . . .”).

       12.     Pursuant to the order to show cause, Newbury submitted its opposition to the

receiver motion on December 22, 2020 and hearing was scheduled for January 12, 2021. Smith

Declaration, ¶ 11. Apparently concerned about its likelihood of prevailing on its request for the

appointment of a receiver in the State Court Action, the Petitioning Creditor commenced the

instant proceeding. The only reason the receiver motion is not being heard this week in the State

Court Action is because the Landlord filed a letter notifying the court of the automatic stay

resulting from the filing of the Involuntary Petition. Id. at ¶ 12.



                                                  5
20-12976-jlg     Doc 13     Filed 01/12/21 Entered 01/12/21 13:57:05              Main Document
                                         Pg 6 of 24



C.     The Petitioning Creditor’s Attempt to Use the Bankruptcy Court to Expedite the
       Relief Sought in State Court

       13.     On December 28, 2020, the Petitioning Creditor, as the sole petitioning creditor,

filed an involuntary petition for relief under chapter 7 of the Bankruptcy Code (the “Involuntary

Petition”) against Newbury.      The Involuntary Petition was served by first class mail on

December 30, 2020 at the Icon corporate headquarters and the address for service of Newbury’s

registered agent, thus triggering Newbury’s twenty-one (21) day period to respond. See Dkt. No.

5.

       14.     On January 8, 2021, the Petitioning Creditor filed an ex parte motion to shorten

notice and schedule an expedited hearing on the Motion, together with the Motion. See Dkt.

Nos. 7-8.

                                          OBJECTION

       15.     Newbury submits that the Motion should be denied because the Petitioning

Creditor has failed to put forth any factual or legal basis to support the extreme remedy of

appointment of an interim trustee pending a determination of the Involuntary Petition. The filing

of an involuntary petition itself is “an extreme remedy with serious consequences”, and the

appointment of an interim trustee is considered “[a]n even more extreme remedy . . . permitted

by section 303(g) of the Bankruptcy Code” only under the following circumstances:

       At any time after the commencement of an involuntary case under chapter 7 of
       this title but before an order for relief in the case, the court, on request of a party
       in interest, after notice to the debtor and a hearing, and if necessary to preserve
       the property of the estate or to prevent loss to the estate, may order the United
       States trustee to appoint an interim trustee under section 701 of this title to take
       possession of the property of the estate and to operate any business of the debtor .
       ..

11 U.S.C. § 303(g); In re Diamondhead Casino Corp., 540 B.R. 499, 505 (Bankr. D. Del. 2015).




                                                 6
    20-12976-jlg     Doc 13     Filed 01/12/21 Entered 01/12/21 13:57:05                   Main Document
                                             Pg 7 of 24



         16.       Among other things, the right of Newbury to be free to operate its business in the

ordinary course has been described as “the most important protection given [an alleged debtor]

by the Code.” In re DiLorenzo, 161 B.R. 752, 754 (Bankr. S.D.N.Y. 1993) (internal citations

omitted). Contrary to the baseless allegations made in the Motion that the appointment of an

interim trustee is a “routine” matter (Motion, ¶16), a request for such relief is “rare” and “[t]he

case law that does exist counsels that a request for an interim trustee should be denied in ‘the

absence of an exceptionally strong need for doing so’ or ‘where no facts are alleged showing a

necessity for the appointment.’” See id. (citing In re Levin, 2011 WL 1469004, at *2 (Bankr. S.

D. Fla. April 15, 2011)). Indeed, the Motion itself cites to only one case in which an interim

trustee was appointed under section 303(g) of the Bankruptcy Code under circumstances

distinguishable from the facts of the instant case. 2   1F




         17.       Accordingly, in determining whether to grant the exceptional remedy of

appointment of an interim trustee, “the court must determine, as a preliminary matter, that there

is a reasonable likelihood that an order for relief will be entered.” Diamondhead Casino Corp.,

540 B.R. at 505; In re Rush, 10 B.R. 518, 523-24 (Bankr. N.D. Ala. 1980) (stating that “the

request for the trustee should not be granted in the absence of an exceptionally strong need for

doing so” because “[t]he appointment of an interim trustee is a matter which rests upon an

inherent requirement that it be of prospective benefit to creditors, in the event of entry of an

order for liquidation of the debtor’s estate”). If that threshold inquiry is satisfied, then the

movant must also show “a substantial risk of loss to the estate” in order to warrant the imposition

of an interim trustee. Id.

2
  The interim trustee appointed in In re James Plaza Joint Venture was the same individual who was serving as
trustee in an involuntary case of a related entity. 62 B.R. 959, 960 (Bankr. S.D. Tex. 1986). The remaining cases
cited in the Motion address the appointment of chapter 11 trustees in voluntary cases under section 1104 or
involuntary cases which in dicta discuss the remedy available under section 303(g) of the Bankruptcy Code.


                                                       7
20-12976-jlg      Doc 13     Filed 01/12/21 Entered 01/12/21 13:57:05             Main Document
                                          Pg 8 of 24



       18.     For the reasons set forth herein, the Petitioning Creditor has failed to meet its

burden of showing that the extraordinary relief of an interim trustee during the gap period is

appropriate because (i) it is not reasonably likely that an order for relief will be entered and (ii)

there is no substantial risk of loss to the estate pending a determination of the Involuntary

Petition. Moreover, the Motion should be denied because this case is nothing more than a two-

party dispute and the Bankruptcy Court is not a collection agency for creditors with remedies in

state court such as the Petitioning Creditor who initiated the State Court Action.

A.     The Motion Should Be Denied Because it is Not Reasonably Likely that an Order
       for Relief Will Be Entered

       19.     The Court should deny the Motion because the Involuntary Petition is not

reasonably likely to be sustained pursuant to sections 303(h), 707(a) and 305(a) of the

Bankruptcy Code. Rather, as will be set forth more fully in Newbury’s motion to dismiss the

Involuntary Petition, multiple grounds exist for dismissal of the Involuntary Petition and,

therefore, the preliminary question of whether there is a reasonable likelihood that an order for

relief will be entered must be answered in the negative.

               Failure to Satisfy Section 303(h) Requirements

       20.     As an initial matter, the Involuntary Petition must fail based on analysis of section

303(h) of the Bankruptcy Code because, among other reasons, Newbury is generally paying its

debts to its trade creditors as they become due except for its debt to the Petitioning Creditor for

the reasons set forth herein. See Smith Declaration, ¶. 9. Newbury’s payment of its debts to its

trade creditors means, among other things, that the Petitioning Creditor’s use of the bankruptcy

court as a collection agency will not provide a collective remedy for a number of creditors but

only a remedy for a single party in a two-party dispute. See In re Mountain Dairies, Inc., 372

B.R. 623, 635 (Bankr. S.D.N.Y. 2007) (“The bankruptcy court is not a collection agency”).

                                                 8
20-12976-jlg     Doc 13     Filed 01/12/21 Entered 01/12/21 13:57:05            Main Document
                                         Pg 9 of 24



               Section 707(a) Dismissal

       21.     Moreover, cause exists to warrant dismissal of the Involuntary Petition pursuant

to section 707(a) of the Bankruptcy Code because this proceeding constitutes an improper or

duplicative use of the bankruptcy system which should be dismissed by this Court in the exercise

of its sound discretion. See In re Murray, 543 B.R. 484, 490-91 (Bankr. S.D.N.Y. 2016, aff’d

565 B.R. 527 (S.D.N.Y. 2017), aff’d 900 F.3d, 53, 58 (2d Cir. 2018) (cause for dismissal exists

“whether for bad faith or circumstances falling short of bad faith but nevertheless representing an

inappropriate use of the Code”).

       22.     With particular attention to (i) whether a petitioning creditor is attempting to

collect a debt in a two-party dispute and (ii) whether adequate state court remedies are available

when considering dismissal of an involuntary petition, courts in this Circuit consider multiple

factors in determining whether cause exists to warrant dismissal of an involuntary petition under

section 707(a) of the Bankruptcy Code.      See In re Murray, 543 B.R. at 492 (finding that the

presence of those two factors alone will “weigh in a favor of dismissal when present”). These

factors (the “Murray factors”) include:

       (1)    The bankruptcy court was the most recent battlefield in a long-running,
       two party dispute, (2) the judgment creditor brought the case solely to enforce a
       judgment, (3) there were no competing creditors, (4) there was no need for a pari
       passu distribution, (5) assuming there were fraudulent transfers to be avoid, the
       judgment creditor could do so in another forum, ( 6) the judgment creditor had
       adequate remedies to enforce its judgment under non-bankruptcy law, (7) the
       judgment creditor invoked the bankruptcy laws to secure a benefit that it did not
       have under non-bankruptcy law without a creditor community to protect, (8) no
       assets would be lost or dissipated in the event that the bankruptcy case did not
       continue and (9) the alleged debtor did not need a bankruptcy discharge.

In re Murray, 900 F.3d at 57.

       23.     The Petitioning Creditor’s tactical use of an involuntary bankruptcy filing to

collect a debt in a two-party dispute that is already subject to the pending State Court Action

                                                9
20-12976-jlg     Doc 13     Filed 01/12/21 Entered 01/12/21 13:57:05             Main Document
                                         Pg 10 of 24



commenced in the forum designated under the Lease and in which Petitioning Creditor has

adequate remedies under non-bankruptcy law is not an appropriate use of the bankruptcy process

and constitutes cause for abstention or dismissal. See Mountain Dairies, Inc., 372 B.R. at 636.

Indeed, among the relief sought by the Petitioning Creditor in the State Court Action is the

appointment of a receiver which would serve the same function as an interim trustee requested in

the Motion. See 9 COLLIER     ON   BANKRUPTCY ¶ 2001.01 (Richard Levin & Henry J. Sommer

eds., 16th ed.) (explaining “[t]he interim trustee’s resemblance to a receiver”). Accordingly, the

Murray factors which consider the existence of a two-party dispute and an adequate remedy

under non-bankruptcy law support dismissal in the instant case.

       24.     The majority of the remaining Murray factors also favor granting dismissal of the

Involuntary Petition and denial of the Motion. The Petitioning Creditor is using the bankruptcy

court as its most recent battlefield in its long running two-party dispute (Murray factor 2). As set

forth in ¶9 of the Smith Declaration, there are no competing creditors (Murray factor 3) so there

is also no need for a pari passu distribution of Newbury’s assets (Murray factor 4). Assuming

there are any potential fraudulent transfers to be avoided, the Petitioning Creditor can assert

those causes of action in the State Court Action pursuant to the relevant provisions of New York

Debtor Creditor Law (Murray factor 5). The Petitioning Creditor has adequate remedies to

enforce any judgment for breach of its Lease under non-bankruptcy law in the pending State

Court Action (Murray factor 6). The Petitioning Creditor invoked the bankruptcy laws to secure

a benefit - namely relief from the state mandated eviction moratorium imposed post-COVID -

that is not available to the Petitioning Creditor in the State Court Action (Murray factor 7).

Finally, Newbury maintains its books and records in accordance with GAAP (Smith Declaration,

¶2) in the ordinary course of its business so there is no real danger of assets being “lost” or



                                                10
20-12976-jlg     Doc 13     Filed 01/12/21 Entered 01/12/21 13:57:05             Main Document
                                         Pg 11 of 24



“dissipated” in the event the bankruptcy case did not continue (Murray factor 8) during the

pendency of the State Court Action.       Accordingly, cause exists for dismissal under section

707(a) of the Bankruptcy Court.

               Section 305(a) Abstention and Dismissal

       25.     In addition, cause exists for the Court to exercise its discretion to abstain from

hearing this bankruptcy case pursuant to section 305(a) of the Bankruptcy Code and 28 U.S.C §

1331(c). Section 305(a)(1) of the Bankruptcy Code permits a bankruptcy court to dismiss any

bankruptcy case where “the interests of creditors and the debtor would be better served by such

dismissal . . .” 11 U.S.C. § 305(a)(1).       While abstention pursuant to section 305 is an

extraordinary remedy that is appropriate only when a court finds that both creditors and the

debtor would be served by dismissal, abstention in the case at bar is warranted because this case

is simply a two-party dispute that is already pending in another forum and the interests of

Newbury and its sole creditor would be better served by dismissal. See, e.g., In re Persico

Contracting and Trucking, Inc., 2010 WL 3766555, at *4 (Bankr. S.D.N.Y. Aug. 20, 2010 (“it is

frequently recognized that an involuntary Chapter 11 case, particularly where that involuntary

appears to be a two-party dispute; i.e., the petitioning creditors on the one hand and the debtor on

the other, should not be used as a debt collection tool”); In re Selectron Mgmt. Corp. 2010 WL

3811863, at *6 (Bankr. E.D.N.Y. Sept 27, 2010); In re Rand Int’l Leisure Prod., LLC 2010 WL

2553999 (Bankr. E.D.N.Y. June 18, 2010) (appropriate to abstain if involuntary petition is

“essentially the result of an ongoing two-party dispute”).

       26.     Moreover, a review of the factors that Second Circuit courts have considered

regarding abstention or dismissal under section 305(a) of the Bankruptcy Code supports the




                                                11
20-12976-jlg        Doc 13   Filed 01/12/21 Entered 01/12/21 13:57:05              Main Document
                                          Pg 12 of 24



continuation of the two parties’ pending State Court Action and not this involuntary bankruptcy

case, as follows:

       (1) [the] economy and efficiency of administration; (2) whether another forum is
       available to protect the interests of both parties or there is a pending proceeding in
       state court; (3) whether federal proceedings are necessary to reach a just and
       equitable solution; (4) whether there are alternative means of achieving an
       equitable division of assets; (5) whether the debtor and creditors are able to work
       out a less expensive out-of-court arrangement which better serves all interests in
       the case; (6) whether a non-federal insolvency has proceeded so far in those
       proceedings that it would be costly and time consuming to start afresh with the
       federal bankruptcy process; and the purpose for which bankruptcy jurisdiction has
       been sought.

In re Paper I Partners, L.P., 283 B.R. 661, 679 (Bankr. S.D.N.Y. 2002).

       27.     The Court should find that applicable factors set forth above weigh in favor of

abstention in this matter and denial of the Motion. The Petitioning Creditor had already chosen

to commence the State Court Action and seek the appointment of a receiver before filing the

Involuntary Petition. The two parties to this contested matter have appeared in the State Court

Action and a hearing on the Petitioning Creditor’s motion for the appointment of a receiver was

scheduled prior to the filing of the Involuntary Petition. Indeed, consideration of the receiver

motion was adjourned solely due to the filing of the instant case.            Accordingly, it would

inefficient for this Court and the parties herein to utilize scarce judicial resources to duplicate the

efforts that have already expended by the state court and the parties in the State Court Action.

Moreover, the Petitioning Creditor has not supported its arguments with any evidence to even

suggest that the State Court Action or the remedies available therein are somehow inadequate.

               28 U.S.C. § 1334 Permissive Abstention

       28.     Finally, the Court should also deny the Motion because there are grounds for

 permissive abstention from this case pursuant to 28 U.S.C. § 1334(c)(1) based on the Court’s




                                                  12
20-12976-jlg     Doc 13     Filed 01/12/21 Entered 01/12/21 13:57:05            Main Document
                                         Pg 13 of 24



review of the applicable factors. In determining whether permissive abstention under section

1334(c)(1) is appropriate, Second Circuit courts have considered the following factors:

       (1) The effect or lack thereof on the efficient administration of the bankruptcy
       estate; (2) the extent to which state law issues predominate; (3) the difficulty or
       unsettled nature of the applicable state law; (4) comity; (5) the degree of
       relatedness or remoteness of the proceeding to the main bankruptcy case, (6) the
       existence of a right to a jury trial, and (7) prejudice to the involuntarily removed
       defendants.

In re Residential Capital, LLC, 488 B.R. 565, 577 (Bankr. S.D.N.Y. 2013).

       29.     For the same reasons set forth above (see supra, ¶ 27), the first factor weighs in

favor of abstention.   The second factor regarding the extent to which issues of state law

predominate also weighs in favor of abstention because the issues to be addressed between the

two parties are predominantly questions of state law regarding commercial leases, New York’s

Debtor and Creditor Law and the appointment of receiver under the New York CPLR.              The

Petitioning Creditor has not identified any significant bankruptcy issues that could be better

addressed by this Bankruptcy Court as opposed to the New York State Supreme Court. Comity

considerations also weigh in favor of abstention. The record demonstrates that there is a pending

state court proceeding which will apply New York state law, and any relief required by the

parties can be obtained in that forum. Finally, the last two factors regarding relatedness or

remoteness of the State Court Action from this case and the right to a jury trial also weigh in

favor of this Court’s abstention from the bankruptcy case which would accomplish no purpose

that cannot be achieved in the State Court Action.

       30.     Second Circuit courts have also examined additional factors when considering

permissive abstention, “including the presence of a related proceeding commenced in state court

or other non-bankruptcy court” and “the likelihood that commencement of the proceeding in a

bankruptcy court involves forum shopping by one of the parties.” See Little Rest Twelve, Inc.,

                                                13
20-12976-jlg        Doc 13   Filed 01/12/21 Entered 01/12/21 13:57:05             Main Document
                                          Pg 14 of 24



458 B.R. 44, 60 (S.D.N.Y.2011) (internal citations omitted).        These two factors clearly favor

Newbury because the exact same dispute between the same parties seeking the same relief is the

subject of the pending State Court Action and Petitioning Creditor is blatantly and obviously

engaging in forum shopping.

       31.     Accordingly, since substantially all of the factors considered by the courts in the

Second Circuit weigh in favor of dismissal of the Involuntary Petition under the various

standards summarized above, as will be set forth more fully in Newbury’s motion to dismiss the

Involuntary Petition, the Court should deny the instant Motion because it is not reasonably likely

that an order for relief will be entered against Newbury in this case.

B.     The Appointment of an Interim Trustee is Not Necessary to Preserve or Protect the
       Putative Debtor’s Estate

       32.     Newbury further submits that the Motion must also be denied because the

Petitioning Creditor has utterly failed to meet its burden of proving that the appointment of an

interim trustee is “necessary to preserve the property of the estate or to prevent loss to the estate”

within the meaning of section 303(g) of the Bankruptcy Code. See Diamondhead Casino Corp.,

540 B.R. at 507 (denying motion for interim trustee because “the Petitioning Creditors have not

met their burden to show that the extraordinary relief of an interim trustee during the gap period

is appropriate”).     Here, the Petitioning Creditor relies solely on unsupported conclusory

allegations to support its request for an interim trustee. Indeed, while the Motion alleges that the

record is “replete with evidence” of siphoning of assets (Motion, ¶ 19), in fact the allegations in

the Pretsfelder Affidavit in support of this claim are entirely unsupported and made upon

information and belief. See Motion, Ex. A, ¶4. There is no evidence that any property will be

lost or otherwise not preserved pending a determination of the Involuntary Petition.




                                                 14
20-12976-jlg     Doc 13     Filed 01/12/21 Entered 01/12/21 13:57:05            Main Document
                                         Pg 15 of 24



       33.     On the record before the Court, the Petitioning Creditor has not met its burden of

proving the need for the appointment of an interim trustee which, if appointed, would be

disruptive to operations at the Garage and have potentially deleterious impacts on the business,

including the incurrence of unnecessary costs. Accordingly, given the Petitioning Creditor’s

failure to prove “an exceptionally strong need for [the request for an interim trustee], the Motion

should be denied. See In re Levin, 2011 WL 1469004, at *2-3 (Bankr. S. D. Fla. April 15,

2011)). (denying request for appointment of trustee based on failure to show necessity and

substantial administrative expense that would be incurred with “no evidence that such costs will

be outweighed by any benefit or prevention of loss to the estate”).

C.     If an Interim Trustee is Appointed the Petitioning Creditors Must Post a
       Substantial Bond

       34.     Notwithstanding the foregoing, if the Court determines that an interim trustee

must be appointing pending resolution of the Involuntary Petition and Newbury’s anticipated

motion to dismiss the Involuntary Petition, a substantial bond is necessary to protect Newbury

from the harm such disruption to operations would cause.

       35.     In the event an interim trustee is appointed, Bankruptcy Rule 2001(b) requires

that the movant post a bond to indemnify the debtor for, among other things, costs and attorneys’

fees incurred in defending against the motion. See Bankruptcy Rule 2001(b) (“An interim

trustee may not be appointed unless the movant furnishes a bond in an amount approved by the

court, conditioned to indemnify the debtor for costs, attorney’s fee, expenses and damages

allowable under § 303(i) of the Code.”).

       36.     While the Motion is conspicuously silent on the mandatory requirement of a

bond, Newbury submits that any bond must be adequate to indemnify Newbury for its costs and




                                                15
20-12976-jlg      Doc 13     Filed 01/12/21 Entered 01/12/21 13:57:05            Main Document
                                          Pg 16 of 24



other damages sustained as a result of the Involuntary Petition, which costs Newbury intends to

seek in its motion to dismiss the Involuntary Petition.

                                         CONCLUSION

        37.    Newbury submits that the Motion should be denied because the Petitioning

Creditor has failed to provide the factual and legal support required to warrant the imposition of

the draconian remedy of the appointment of an interim trustee pending a determination of the

Involuntary Petition.   Instead, the Petitioning Creditor is improperly attempting to use the

Bankruptcy Court as a collection agency for its two-party dispute in abrogation of well-settled

Second Circuit law, and for the reasons set forth herein it is not reasonably likely that an order

for relief will be entered. Accordingly, given the fact that the Involuntary Petition is likely to be

dismissed and the Petitioning Creditor has failed to provide any substantial risk of loss to the

estate that would necessitate the appointment of an interim trustee, the Motion should be denied.

                                 RESERVATION OF RIGHTS

        38.    Newbury respectfully reserves and any all rights with respect to the subject matter

of the Motion, this Objection and any motion to dismiss or other response to the Involuntary

Petition, including without limitation the right to supplement this Objection on the record of the

hearing to be held on the Motion and to assert other and additional defenses to the Involuntary

Petition.




                                                 16
20-12976-jlg     Doc 13     Filed 01/12/21 Entered 01/12/21 13:57:05            Main Document
                                         Pg 17 of 24



       WHEREFORE, Newbury requests that the Court deny the Motion for the reasons set

forth in this Objection and grant such other and further relief as may be just and proper under the

circumstances.

Dated: Garden City, New York
       January 12, 2021                              CULLEN AND DYKMAN LLP

                                             By:     /s/ Elizabeth M. Aboulafia
                                                     C. Nathan Dee, Esq.
                                                     Elizabeth M. Aboulafia, Esq.
                                                     100 Quentin Roosevelt Boulevard
                                                     Garden City, New York 11530

                                                     Counsel to Newbury Operating LLC




                                                17
20-12976-jlg   Doc 13   Filed 01/12/21 Entered 01/12/21 13:57:05   Main Document
                                     Pg 18 of 24



                                    Exhibit A

                                 Smith Declaration
 20-12976-jlg       Doc 13     Filed 01/12/21 Entered 01/12/21 13:57:05                Main Document
                                            Pg 19 of 24



 CULLEN AND DYKMAN LLP
 C. Nathan Dee, Esq.
 Elizabeth M. Aboulafia, Esq.
 100 Quentin Roosevelt Boulevard
 Garden City, New York 11530
 (516) 357-3700
 Email: ndee@cullenllp.com
        eaboulafia@cullenllp.com

 Counsel to Newbury Operating LLC

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 -----------------------------------------------------------------x
                                                                  :
In re:                                                            : Chapter 7
                                                                  :
NEWBURY OPERATING LLC                                             : Case No. 20-12976 (JLG)
                                                                  :
                                                                  :
                       Alleged Debtor.                            :
                                                                  :
------------------------------------------------------------------x

               DECLARATION OF JOHN D. SMITH IN SUPPORT OF
         NEWBURY OPERATING LLC’S OBJECTION TO THE MOTION FOR
        APPOINTMENT OF INTERIM CHAPTER 7 TRUSTEE AND MOTION TO
                      DISMISS OR FOR ABSTENTION
 Under 28 U.S.C. § 1764, John D. Smith declares as follows under the penalty of perjury:

         1.      I am the Chief Executive Officer of Icon Parking Holdings, LLC (“Icon”) the

 indirect parent and manager of Newbury Operating LLC (“Newbury”), the alleged debtor against

 which an involuntary petition (the “Involuntary Petition”) for relief under chapter 7 of the

 Bankruptcy Code was filed by 250 E. 87 Owners Corp. (the “Petitioning Creditor” or

 “Landlord”) on December 28, 2020.

         2.      I am authorized to submit this declaration (the “Declaration”) on behalf of

 Newbury in support of Newbury’s objection (the “Objection”) to the Motion for Appointment of
    20-12976-jlg     Doc 13      Filed 01/12/21 Entered 01/12/21 13:57:05                     Main Document
                                              Pg 20 of 24



Interim Chapter 7 Trustee (the “Motion” at Dkt. No. 7) 1 and the granting of Newbury’s Motion
                                                                   0F




to Dismiss Involuntary Bankruptcy Petition or, Alternatively, for Abstention (the “Motion to

Dismiss”).

         3.        As a result of my tenure with Icon, my review of public and non-public

documents, and my discussions with other members of Icon’s management team, I am generally

familiar with Newbury’s business, financial condition, day-to-day operations and books and

records. Except as otherwise indicated, all facts set forth in this Declaration are based upon

personal knowledge, my review of relevant documents, or my opinion based upon experience,

knowledge, and information concerning Newbury’s operations. References to the Bankruptcy

Code, the bankruptcy process, and related legal matters are based on my understanding of such

matters and advice provided to me by counsel.                   If called upon to testify, I would testify

competently to the facts set forth in this Declaration.

A.       The Lease and Impact of COVID-19 Pandemic

         1.        On or around December 31, 2012, Newbury entered into the Lease with the

Petitioning Creditor pursuant to which Newbury became authorized to operate a parking garage

located in the building situated on land known as 250 E. 87th Street, New York, New York (the

“Garage”).      Under earlier iterations of the Lease, Newbury or its predecessor-in-interest has

been operating the Garage since 1997.

         2.        The Garage is operated as an Icon Parking branded garage and Newbury is among

the subsidiary entities operated as part of Icon Parking. As part of this arrangement, Icon

provides Newbury with management and administrative services to support the operation of the

Garage. Icon maintains accurate books and records in the ordinary course of business utilizing

1
  Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion or
the Objection, as applicable.


                                                         2
20-12976-jlg      Doc 13     Filed 01/12/21 Entered 01/12/21 13:57:05           Main Document
                                          Pg 21 of 24



accounting methodologies that are in accordance with GAAP. Approximately six individuals

work at the Garage and they are members of the Garage Employees Union Local No. 272; Icon

is responsible for payment of union benefits and dues on Newbury’s behalf.

       3.      As noted in the documents filed by the Landlord in support of their Motion,

Newbury made payment of rent under the Lease on a monthly basis without exception prior to

the onset of the COVID-19 pandemic in March 2020. Historically, Newbury operated the

Garage with little to no profit, generally achieving close to “break even” status at the end of any

given year.

       4.      With the onset of COVID-19 in March 2020 and resulting government-mandated

closure of all non-essential businesses, Newbury’s financial situation worsened significantly.

Many New Yorkers lost their jobs or were subject to furloughs, and those who still had jobs

were, with few exceptions, working remotely. More so than other major U.S. cities, New York

experienced a mass exodus with hundreds of thousands of New Yorkers leaving the City during

the spring and summer of 2020. By and large, New Yorkers and commuters from neighboring

locales had no need for transient parking.

       5.      As a result, Newbury experienced a precipitous decline in revenues, thus

impairing its ability to pay its operating expenses, including rent owed under the Lease. In the

first several months of the pandemic, Newbury’s business decreased by more than 25%.

       6.      Through a series of executive orders signed by Governor Cuomo on March 20,

2020 and since extended from time to time, the State of New York instituted a moratorium on

commercial evictions in recognition of the financial toll that the COVID-19 pandemic has taken

on commercial tenants such as Newbury with the stated purpose of allowing commercial tenants

additional time to get back on their feet and renegotiate lease terms.



                                                 3
20-12976-jlg     Doc 13     Filed 01/12/21 Entered 01/12/21 13:57:05           Main Document
                                         Pg 22 of 24



       7.      In April 2020, Newbury suspended rent payments while assessing the impact the

pandemic would have on revenue. When it became clear the impact would be significant,

Newbury attempted to negotiate some rent relief with the Landlord to reflect the situation.

Newbury made several efforts of the past nine months to resolve the dispute, but to no avail.

       8.      On October 21, 2020, the Landlord drew down on a letter of credit that it was

holding as security under the Lease in the amount of $196,875.00, thus reducing the arrearages

due to it under the Lease. The letter of credit issuing bank thereafter demanded and obtained

reimbursement from Icon for such sums which have been paid.

       9.      Newbury has generally remained current on its other obligations to trade vendors

that service the Garage. As of December 28, 2020, the date the Involuntary Petition was filed,

Newbury’s only creditor was the Landlord.

B.     Landlord’s State Court Action and Pending Request for Receiver

       10.     Unfortunately, the negotiations with the Landlord have not been successful and

the Landlord instead chose to file the State Court Action in October 2020 seeking to recover the

unpaid rent from Newbury. Newbury has filed an answer in the State Court Action.

       11.     The Landlord has also chose to move for the appointment of a receiver in the

State Court Action in an effort to work an end-run around the protections put into place by

Governor Cuomo. On December 22, 2020, Newbury filed an opposition to the motion to appoint

a receiver. The Court scheduled a hearing on the receiver motion for January 12, 2021.

       12.     Days after Newbury submitted its opposition to the receiver motion, the Landlord

filed the Involuntary Petition and the Motion. I understand from discussions with counsel that

the interim bankruptcy trustee requested in the Motion is very similar to a receiver, and it

appears that the Landlord is simply trying again to short circuit the eviction moratorium and take



                                                4
20-12976-jlg     Doc 13     Filed 01/12/21 Entered 01/12/21 13:57:05           Main Document
                                         Pg 23 of 24



possession of the Garage. I also understand from discussions with counsel that the only reason

the receiver motion is not being heard this week in the State Court Action is because the

Landlord filed a letter notifying the court of the automatic stay resulting from the filing of the

Involuntary Petition.




                                                5
20-12976-jlg     Doc 13     Filed 01/12/21 Entered 01/12/21 13:57:05                Main Document
                                         Pg 24 of 24



       I declare under penalty of perjury that the foregoing is true and correct.


Executed this 12th day of January, 2021.

                                                     NEWBURY OPERATING LLC



                                                     By: /s/ John D. Smith
                                                             John D. Smith
